Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed Sep. 7, 2021 has been received and entered into the present application.  
The amendment filed on 9/7/2021 is acknowledged. New claims 22-26 have been added. Claims 12-15, 18, 20, and 22-26 are currently pending. 
Claims 12-15 are allowable. Claims 18 and 20-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 1/29/2021, is hereby withdrawn and claims 18 and 20-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the 
	
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Laura Avena on March 4, 2022.
Claims are amended as follows: 
In claim 12, insert --, wherein the stress response is measured by a change in salivary alpha-amylase levels, salivary cortisol levels, or both -- after “stress stimuli” in the last line.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendments and Applicant’s persuasive argument, the rejection is hereby withdrawn.  No other prior art was found to teach, motivate, or suggest the use of a fragrance composition comprising (1,7,7-Trimethylbicyclo[2.2.1]hept-2-y l)-cyclohexanol, at least one fragrance compound selected from the group consisting of myrcenyl acetate and ambroxide, and additional specific fragrance compounds for reducing or inhibiting a stress response, which is measured by a change in salivary alpha-amylase levels, salivary cortisol levels, or both, in a subject in need thereof as claimed. Since not all fragrances are equally effective in reducing the stress response, it . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12-15, 18, 20, and 22-26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611